Michael A. Keough USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

415 365 6717
mkeough@steptoe.com

One Market Plaza .
Spear Tower, Suite 3900 DOC a oe
San Francisco, CA 94105 DATE FILED:__<'- 2’ <<.
415 365 6700 main
www.steptoe.com

 

February 10, 2020

VIA ECF

The Honorable Analisa Torres, U.S.D.J.
United States District Court

Southern District of New York

500 Pearl Street, Courtroom 15D

New York, NY 10007

Re: Calcano v. Cole Haan LLC, No. 19-cv-10440

Dear Judge Torres:

This firm represents Defendant Cole Haan LLC (“Cole Haan”) in the above-captioned
matter.

We write to respectfully request that the Initial Pretrial Conference scheduled for
February 13, 2020 be briefly adjourned to a time that is convenient for the Court. The Initial
Pretrial Conference was initially scheduled for January 13, 2020. Cole Haan requests that the
Initial Pretrial Conference be adjourned for two reasons.

First, Cole Haan’s response to the Complaint is due February 11, 2020. Cole Haan
intends to send Defendant’s counsel the pre-motion letter contemplated by Your Honor’s
Individual Practices in Civil Cases, Rule III(B)(ii) on or before that date. Cole Haan expects that
it will still desire to file a Motion to Dismiss after the first exchange of letters, and will be filing
a letter with the court concerning its proposed Motion to Dismiss pursuant to Your Honor’s
Individual Practices in Civil Cases, Rule II(B)(ii1). Cole Haan would request that the letters of
both parties be before the Court prior to the Initial Pretrial Conference.

Second, Cole Haan’s counsel is unable to attend the currently scheduled Initial Pretrial
Conference due to unavoidable scheduling conflicts. Cole Haan respectfully requests that a brief
adjournment be granted to enable its counsel to attend the hearing.

Cole Haan has requested one prior adjournment of the Initial Pretrial Conference on
December 31, 2019, shortly after it retained counsel in this matter. The Court granted this
Hon. Analisa Torres Steptoe

February 10, 2020 STEPTOE & JOHNSON LLP
Page 2

request. Plaintiff's counsel has consented to the proposed adjournment of the Initial Pretrial
Conference.

We respectfully ask Your Honor’s endorsement of this request. Thank you for your
consideration.

Respectfully submitted,
/s/ Michael A. Keough
Michael A. Keough

cc: Counsel of Record (via ECF notification)

GRANTED. The initial pretrial conference
scheduled for February 13, 2020 is
ADJOURNED to February 20, 2020, at 11:40
a.m. By February 13, 2020, the parties shall
submit a revised proposed case management
plan, if any.

SO ORDERED.

Dated: February 11, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
